      Case: 1:19-cv-06607 Document #: 1 Filed: 10/04/19 Page 1 of 26 PageID #:1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 NAUTILUS INSURANCE COMPANY,                           )
                                                       )
                 Plaintiff,                            )
                                                       )      Case No. 19 CV 6607
 v.                                                    )
                                                       )
 AFFORDABLE CONSTRUCTION &                             )
 PROPERTY MAINTENANCE, INC.; BLUE                      )
 STAR PROPERTIES, INC.; and RICKY                      )
 STRAUGHTER,                                           )

                 Defendants.


                     COMPLAINT FOR DECLARATORY JUDGMENT

       Now comes Plaintiff, Nautilus Insurance Company ("Nautilus"), by and through its

attorneys, Dana A. Rice, Adam P. Joffe, and Philip G. Brandt of Traub Lieberman Straus &

Shrewsberry LLP, and for its Complaint for Declaratory Judgment against Defendants Affordable

Construction & Property Maintenance, Inc. (“Affordable Construction”), Blue Star Properties, Inc.

(“Blue Star”), and Ricky Straughter (“Straughter”) (collectively, the "Defendants"), it states as

follows:

                                          THE PARTIES

       1.      Nautilus is, and at all relevant times has been, a corporation organized under the

laws of Arizona with its principal place of business in Scottsdale, Arizona. At all times relevant

hereto, Nautilus was a surplus lines insurer whose policies may be sold in Illinois.

       2.      At all times relevant hereto, Affordable Construction was a corporation organized

under the laws of Illinois with its principal place of business located in Blue Island, Illinois.

       3.      At all times relevant hereto, Blue Star was a corporation organized under the laws

of Illinois with its principal place of business located in Chicago, Illinois.



                                                   1
       Case: 1:19-cv-06607 Document #: 1 Filed: 10/04/19 Page 2 of 26 PageID #:1




        4.      At all times relevant hereto, Straughter was a resident and citizen of Cook County,

Illinois.

                                           JURISDICTION

        5.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a)(1) in

that the citizenship of the parties is diverse and the amount in controversy exceeds the sum of

$75,000, exclusive of interest and costs. Specifically, the case relates to an insurance policy

providing well in excess of $75,000 in coverage.

                                                VENUE

        6.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(1) and (2) because a substantial

part of the events giving rise to this litigation occurred in this judicial district, and because at least

one of the defendants is a resident of this judicial district and all defendants are residents of the

State of Illinois.

                                 THE UNDERLYING LAWSUIT

        7.      On or about April 21, 2017, Straughter filed a Complaint at Law against Blue Star

in the Circuit Court of Cook County, Illinois, under Case Number 2017 L 003997 ("Straughter

Lawsuit").

        8.      On or about April 5, 2018, Straughter filed a Second Amended Complaint at Law

against Blue Star, Affordable Construction, and Competitive Concrete Cutting, Inc. (“Competitive

Concrete”) (“Straughter SAC”). (A copy of the Straughter SAC is attached hereto as Exhibit A

and incorporated herein by reference.)

        9.      The Straughter SAC arises from an April 18, 2016 incident in which Straughter

allegedly suffered severe and permanent injuries when he fell into a hole while working at a

construction site located at 1010 W. 35th Street, Chicago, Illinois ("Construction Site").



                                                    2
       Case: 1:19-cv-06607 Document #: 1 Filed: 10/04/19 Page 3 of 26 PageID #:1




        10.      Count I of the Straughter SAC alleges that, on April 18, 2016, Blue Star "owned

and/or was in charge of the erection, construction, repairs, alteration, removal, and/or painting of

a certain building or other structure located at approximately 1010 W. 35th Street in the City of

Chicago…" (Ex. A, Count I, ¶ 1.)1

        11.      Count I of the Straughter SAC alleges that "at the aforementioned time and place

there was, in force and effect, a contract between [Blue Star] and ASAP Temp Agency." (Ex. A,

Count I, ¶ 2.)

        12.      Count I of the Straughter SAC further alleges that Straughter was employed by

ASAP Temp Agency and was on the Construction Site “in the furtherance of the aforesaid work.”

(Ex. A, Count I, ¶ 3.).

        13.      Count I of the Straughter SAC alleges that Blue Star "participated in coordinating

the work being done and designated various work methods, maintained and checked work progress

and participated in the scheduling of the work and the inspection of the work, and were likewise

responsible for the work being performed pursuant to Section 1926.16 of the Occupational, Safety

& Health Administration." (Ex. A, Count I, ¶ 4.)

        14.      Count I of the Straughter SAC further alleges that Blue Star had the authority to

stop work and/or make any necessary changes to the work in the event that the work being

performed was unduly dangerous or for any other reason. (Ex. A, Count I, ¶ 4.)

        15.      Count I of the Straughter SAC alleges that Blue Star “had supervision and control

of the work, retention of the right to supervise and control the work, constant participation in

ongoing activities at the construction site, supervision and coordination of subcontractors,



1
  Subsequent counts of the Straughter SAC renumber paragraphs starting at paragraph 1. For the purpose of clarity,
this Complaint for Declaratory Judgment will cite to both the count number and the paragraph number from the
Straughter SAC.

                                                        3
      Case: 1:19-cv-06607 Document #: 1 Filed: 10/04/19 Page 4 of 26 PageID #:1




responsibility for taking safety precautions at the job site, authority to issue change orders, the

right to stop work, ownership of the equipment at the job site, familiarity with construction customs

and practices and had been in a position to assure worker safety or alleviate equipment deficiencies

or improper work habits.” (Ex. A, Count I, ¶ 4.)

       16.     Count I of the Straughter SAC alleges that, on April 18, 2016, Blue Star had

"erected, constructed, placed or operated, or caused to be erected, constructed, placed or operated,

a certain hole or opening in the floor" in furtherance of the construction work being provided by

it. (Ex. A, Count I, ¶ 5.)

       17.     Count I of the Straughter SAC further alleges that Blue Star had a duty to exercise

reasonable care for Straughter’s safety. (Ex. A, Count I, ¶¶ 6-8.)

       18.     Count I of the Straughter SAC alleges that Blue Star breached its duties by: (1)

failing to maintain the Construction Site in a condition that was reasonably safe for use by

Straughter and others; (2) failing to provide Straughter with a safe place to work; (3) failing to

provide Straughter with a safe place to walk; (4) failing to provide adequate safeguards at the

Construction Site; (5) failing to protect Straughter, resulting in him falling through an unprotected

opening in the floor; (6) allowing Straughter and others to work in an unsafe environment; (7)

allowing Straughter and others to walk in an unsafe environment; (8) allowing Straughter and

others to work near improperly guarded openings or holes; (9) maintaining the Construction Site

in a hazardous condition; (10) failing to mark unguarded openings or holes; (11) failing to

barricade unguarded openings or holes; (12) failing to cover unguarded openings or holes; (13)

failing to adequately correct the unsafe conditions at the Construction Site; (14) failing to provide

adequate safety equipment; (15) failing to provide an adequate or suitable fall protection system;

(16) failing to provide the Construction Site with appropriate perimeter cables and/or tie-off safety



                                                 4
      Case: 1:19-cv-06607 Document #: 1 Filed: 10/04/19 Page 5 of 26 PageID #:1




cables; (17) allowing workers to work at elevations without proper supports; (18) failing to allow

for safe working procedures and conditions at the Construction Site; (19) failing to provide

adequate supervision; (20) failing to provide adequate inspections; (21) failing to adequately

correct the aforementioned problems at the Construction Site; (22) failing to provide adequate

training; (23) failing to have adequate safety policies in place; and (24) failing to adequately

coordinate the Construction Site to prevent injuries. (Ex. A, Count I, ¶ 9.)

       19.     Count I of the Straughter SAC alleges that, as a result of Blue Star’s errors and/or

omissions, Straughter was badly injured when he fell into a hole at the Construction Site. (Ex. A,

Count I, ¶¶ 10-11.)

       20.     Count I of the Straughter SAC alleges that Blue Star’s errors and/or omissions were

the proximate cause of Straughter's injuries. (Ex. A, Count I, ¶ 12.)

       21.     Count II of the Straughter SAC alleges that, on April 18, 2016, Affordable

Construction "owned and/or was in charge of the erection, construction, repairs, alteration,

removal, and/or painting of a certain building or other structure located at approximately 1010 W.

35th Street in the City of Chicago…" (Ex. A, Count II, ¶ 1.)

       22.     Count II of the Straughter SAC alleges that "at the aforementioned time and place

there was, in force and effect, a contract between [Affordable Construction] and ASAP Temp

Agency." (Ex. A, Count II, ¶ 2.)

       23.     Count II of the Straughter SAC further alleges that Straughter was employed by

ASAP Temp Agency and was on the Construction Site “in the furtherance of the aforesaid work.”

(Ex. A, Count II, ¶ 3.).

       24.     Count II of the Straughter SAC alleges that Affordable Construction "participated

in coordinating the work being done and designated various work methods, maintained and



                                                 5
      Case: 1:19-cv-06607 Document #: 1 Filed: 10/04/19 Page 6 of 26 PageID #:1




checked work progress and participated in the scheduling of the work and the inspection of the

work, and were likewise responsible for the work being performed pursuant to Section 1926.16 of

the Occupational, Safety & Health Administration." (Ex. A, Count II, ¶ 4.)

       25.     Count II of the Straughter SAC further alleges that Affordable Construction had

the authority to stop work and/or make any necessary changes to the work in the event that the

work being performed was unduly dangerous or for any other reason. (Ex. A, Count II, ¶ 4.)

       26.     Count II of the Straughter SAC alleges that Affordable Construction “had

supervision and control of the work, retention of the right to supervise and control the work,

constant participation in ongoing activities at the construction site, supervision and coordination

of subcontractors, responsibility for taking safety precautions at the job site, authority to issue

change orders, the right to stop work, ownership of the equipment at the job site, familiarity with

construction customs and practices and had been in a position to assure worker safety or alleviate

equipment deficiencies or improper work habits.” (Ex. A, Count II, ¶ 4.)

       27.     Count II of the Straughter SAC alleges that, on April 18, 2016, Affordable

Construction had "erected, constructed, placed or operated, or caused to be erected, constructed,

placed or operated, a certain hole or opening in the floor" in furtherance of the construction work

being provided by it. (Ex. A, Count II, ¶ 5.)

       28.     Count II of the Straughter SAC further alleges that Affordable Construction had a

duty to exercise reasonable care for Straughter’s safety. (Ex. A, Count II, ¶¶ 6-8.)

       29.     Count II of the Straughter SAC alleges that Affordable Construction breached its

duties by: (1) failing to maintain the Construction Site in a condition that was reasonably safe for

use by Straughter and others; (2) failing to provide Straughter with a safe place to work; (3) failing

to provide Straughter with a safe place to walk; (4) failing to provide adequate safeguards at the



                                                  6
      Case: 1:19-cv-06607 Document #: 1 Filed: 10/04/19 Page 7 of 26 PageID #:1




Construction Site; (5) failing to protect Straughter, resulting in him falling through an unprotected

opening in the floor; (6) allowing Straughter and others to work in an unsafe environment; (7)

allowing Straughter and others to walk in an unsafe environment; (8) allowing Straughter and

others to work near improperly guarded openings or holes; (9) maintaining the Construction Site

in a hazardous condition; (10) failing to mark unguarded openings or holes; (11) failing to

barricade unguarded openings or holes; (12) failing to cover unguarded openings or holes; (13)

failing to adequately correct the unsafe conditions at the Construction Site; (14) failing to provide

adequate safety equipment; (15) failing to provide an adequate or suitable fall protection system;

(16) failing to provide the Construction Site with appropriate perimeter cables and/or tie-off safety

cables; (17) allowing workers to work at elevations without proper supports; (18) failing to allow

for safe working procedures and conditions at the Construction Site; (19) failing to provide

adequate supervision; (20) failing to provide adequate inspections; (21) failing to adequately

correct the aforementioned problems at the Construction Site; (22) failing to provide adequate

training; (23) failing to have adequate safety policies in place; and (24) failing to adequately

coordinate the Construction Site to prevent injuries. (Ex. A, Count II, ¶ 9.)

       30.     Count II of the Straughter SAC alleges that, as a result of Affordable Construction’s

errors and/or omissions, Straughter was badly injured when he fell into a hole at the Construction

Site. (Ex. A, Count II, ¶¶ 10-11.)

       31.     Count II of the Straughter SAC alleges that Affordable Construction’s errors and/or

omissions were the proximate cause of Straughter's injuries. (Ex. A, Count II, ¶ 12.)

       32.     Count III of the Straughter SAC is not germane to the instant lawsuit as it asserts

claims against Competitive Concrete, a non-party to this lawsuit.




                                                 7
      Case: 1:19-cv-06607 Document #: 1 Filed: 10/04/19 Page 8 of 26 PageID #:1




                                     THE NAUTILUS POLICY

       33.     Nautilus issued a commercial general liability insurance policy to Affordable

Construction under Policy Number NN682848, which provided coverage for the period of April

12, 2016 to June 12, 2016 ("Nautilus Policy"). The Nautilus Policy provides $1,000,000 of liability

coverage for each "occurrence" subject to a general aggregate limit of $2,000,000, and a $5,000

medical expense limit. The Policy is also subject to a $500 per claim deductible for "bodily injury"

and "property damage" liability. (A copy of the Nautilus Policy is attached hereto as Exhibit B

and is incorporated herein by reference.)

       34.     Nautilus also issued a commercial excess liability insurance policy to Affordable

Construction under Policy Number AN027242, which provided coverage for the period of April

12, 2016 to June 12, 2016 (“Nautilus Excess Policy”). The Nautilus Excess Policy provides

$5,000,000 of liability coverage for each covered loss subject to a general aggregate limit of

$5,000,000. (A copy of the Nautilus Excess Policy is attached hereto as Exhibit C and is

incorporated herein by reference).

                                             COUNT I

  THE "INJURY TO EMPLOYEES, CONTRACTORS, VOLUNTEERS AND OTHER
  WORKERS" EXCLUSION BARS COVERAGE FOR THE CLAIMS ASSERTED IN
                     THE STRAUGHTER LAWSUIT

       35.     Nautilus adopts and realleges the allegations in paragraphs 1 through 34 of its

Complaint for Declaratory Judgment as paragraph 35 of Count I of its Complaint for Declaratory

Judgment as if fully set forth herein.

       36.     Coverage A of the Nautilus Policy provides, in relevant part, the following with

respect to the liability coverage afforded therein:

       SECTION I – COVERAGES



                                                  8
      Case: 1:19-cv-06607 Document #: 1 Filed: 10/04/19 Page 9 of 26 PageID #:1




       COVERAGE         A    BODILY      INJURY      AND     PROPERTY         DAMAGE
       LIABILITY

       1.     Insuring Agreement

              a.      We will pay those sums that the insured becomes legally obligated
                      to pay as damages because of "bodily injury" or "property damage"
                      to which this insurance applies. We will have the right and duty to
                      defend the insured against any "suit" seeking those damages.
                      However, we will have no duty to defend the insured against any
                      "suit" seeking damages for "bodily injury" or "property damage" to
                      which this insurance does not apply. We may, at our discretion,
                      investigate any "occurrence" and settle any claim or "suit" that may
                      result. But:

                      (1)    The amount we will pay for damages is limited as described
                             in Section III – Limits Of Insurance; and

                      (2)    Our right and duty to defend ends when we have used up the
                             applicable limit of insurance in the payment of judgments or
                             settlements under Coverages A or B or medical expenses
                             under Coverage C.

                      No other obligation or liability to pay sums or perform acts or
                      services is covered unless explicitly provided for under
                      Supplementary Payments – Coverages A and B.

              b.      This insurance applies to "bodily injury" and "property damage"
                      only if:

                      (1)    The "bodily injury" or "property damage" is caused by an
                             "occurrence" that takes place in the "coverage territory";

                      (2)    The "bodily injury" or "property damage" occurs during the
                             policy period …

                                                   ***

       (See Ex. B.)

       37.    The Nautilus Policy also includes Form L205 (11/10), an endorsement addressing

bodily injury to employees, contractors, volunteers and other workers:

                   EXCLUSION – INJURY TO EMPLOYEES, CONTRACTORS,
                             VOLUNTEERS AND WORKERS

              This endorsement modifies insurance provided under the following:

                                               9
Case: 1:19-cv-06607 Document #: 1 Filed: 10/04/19 Page 10 of 26 PageID #:1




              COMMERCIAL GENERAL LIABILITY COVERAGE PART

        A.    Exclusion e. Employer's Liability under Paragraph 2., Exclusions
              of Section I – Coverage A – Bodily Injury And Property Damage
              Liability is replaced by the following:

              This insurance does not apply to:

              e.     Injury to Employees, Contractors, Volunteers and Other
                     Workers

                     "Bodily injury" to:

                     (1)    "Employees", "leased workers", "temporary
                            workers",      "volunteer     workers", statutory
                            "employees", casual workers, seasonal workers,
                            contractors, subcontractors, or independent
                            contractors of any insured; or

                     (2)    Any insured's contractors', subcontractors', or
                            independent contractors' "employees", "leased
                            workers",    "temporary workers",      "volunteer
                            workers", statutory "employees", casual workers,
                            seasonal workers, contractors, subcontractors, or
                            independent contractors

                     arising out of and in the course of:

                            (a)     Employment by any insured; or

                            (b)     Directly or indirectly performing duties
                                    related to the conduct of any insured's
                                    business; or

                     (3)    The spouse, child, parent, brother or sister of that
                            "employee", "leased worker", "temporary worker",
                            "volunteer worker", statutory "employee", casual
                            worker, seasonal worker, contractor, subcontractors,
                            or independent contractor arising out of Paragraph
                            (1) or (2) above.

                     This exclusion applies:

                     (1)    Regardless of where the:

                            (a)     Services are performed; or


                                       10
     Case: 1:19-cv-06607 Document #: 1 Filed: 10/04/19 Page 11 of 26 PageID #:1




                                    (b)     "Bodily injury" occurs; and

                             (2)    Whether any insured may be liable as an employer or
                                    in any other capacity; and

                             (3)    To any obligation to share damages with or replay
                                    someone else who must pay damages because of the
                                    injury.

              B.      Exclusion a. Any Insured of 2., Exclusions of Section I –
                      Coverage C – Medical Payments is replaced by the following:

                      We will not pay expenses for "bodily injury":

                      a.     Any Insured

                             To any insured.

       (See Ex. B.)

        38.   The Nautilus Policy defines the terms “bodily injury”, "employee," "leased

worker", “occurrence”, "temporary worker", and "volunteer worker" as follows:

       SECTION V – DEFINITIONS
                                              ***
       3.     "Bodily injury" means bodily injury, sickness or disease sustained by a
              person, including death resulting from any of these at any time.
                                              ***
       5.     "Employee" includes a "leased worker". "Employee" does not include a
              "temporary worker".
                                              ***
       10.    "Leased worker" means a person leased to you by a labor leasing firm under
              an agreement between you and the labor leasing firm, to perform duties
              related to the conduct of your business. "Leased worker" does not include
              a temporary worker.
                                              ***
       13.    "Occurrence" means an accident, including continuous or repeated exposure
              to substantially the same general harmful conditions.
                                              ***
       19.    "Temporary worker" means a person who is furnished to you to substitute
              for a permanent "employee" on leave to meet seasonal or short-term
              workload conditions.
                                              ***
       20.    "Volunteer worker" means a person who is not your "employee", and who
              donates his or her work and acts at the direction of and within the scope of


                                               11
     Case: 1:19-cv-06607 Document #: 1 Filed: 10/04/19 Page 12 of 26 PageID #:1




               duties determined by you, and is not paid a fee, salary or other compensation
               by you or anyone else for their work performed for you.

       (See Ex. B.)

       39.     The Straughter SAC alleges that Affordable Construction “owned and/or was in

charge of the erection, construction, repairs, alteration, removal and/or painting of” the

Construction Site. (Ex. A, Count II, ¶ 1.)

       40.     The Straughter SAC further alleges that “at the aforementioned time and place

there was, in force and effect, a contract between [Affordable Construction] and ASAP Temp

Agency.” (Ex. A, Count II, ¶ 2.)

       41.     The Straughter SAC alleges that “at the aforementioned time and place,

[Straughter] was employed by ASAP Temp Agency on [the Construction Site] in the furtherance

of the aforesaid work.” (Ex. A, Count II, ¶ 3.)

       42.     The Straughter SAC further alleges that Affordable Construction "participated in

coordinating the work being done and designated various work methods, maintained and checked

work progress and participated in the scheduling of the work and the inspection of the work, and

were likewise responsible for the work being performed pursuant to Section 1926.16 of the

Occupational, Safety & Health Administration." (Ex. A, Count II, ¶ 4.)

       43.     The Straughter SAC further alleges that Affordable Construction had the authority

to stop work and/or make any necessary changes to the work in the event that the work being

performed was unduly dangerous or for any other reason. (Ex. A, Count II, ¶ 4.)

       44.     The Straughter SAC alleges that Affordable Construction “had supervision and

control of the work, retention of the right to supervise and control the work, constant participation

in ongoing activities at the construction site, supervision and coordination of subcontractors,

responsibility for taking safety precautions at the job site, authority to issue change orders, the


                                                  12
      Case: 1:19-cv-06607 Document #: 1 Filed: 10/04/19 Page 13 of 26 PageID #:1




right to stop work, ownership of the equipment at the job site, familiarity with construction customs

and practices and had been in a position to assure worker safety or alleviate equipment deficiencies

or improper work habits.” (Ex. A, Count II, ¶ 4.)

            45.   The Straughter SAC also alleges that, on April 18, 2016, Blue Star "owned and/or

was in charge of the erection, construction, repairs, alteration, removal, and/or painting of a certain

building or other structure located at approximately 1010 W. 35th Street in the City of Chicago…"

(Ex. A, Count I, ¶ 1.)

            46.   The Straughter SAC alleges that "at the aforementioned time and place there was,

in force and effect, a contract between [Blue Star] and ASAP Temp Agency." (Ex. A, Count I, ¶

2.)

            47.   The Straughter SAC further alleges that Straughter was employed by ASAP Temp

Agency and was on the Construction Site “in the furtherance of the aforesaid work.” (Ex. A, Count

I, ¶ 3.).

            48.   The Straughter SAC alleges that Blue Star "participated in coordinating the work

being done and designated various work methods, maintained and checked work progress and

participated in the scheduling of the work and the inspection of the work, and were likewise

responsible for the work being performed pursuant to Section 1926.16 of the Occupational, Safety

& Health Administration." (Ex. A, Count I, ¶ 4.)

            49.   The Straughter SAC further alleges that Blue Star had the authority to stop work

and/or make any necessary changes to the work in the event that the work being performed was

unduly dangerous or for any other reason. (Ex. A, Count I, ¶ 4.)

            50.   The Straughter SAC alleges that Blue Star “had supervision and control of the

work, retention of the right to supervise and control the work, constant participation in ongoing



                                                  13
     Case: 1:19-cv-06607 Document #: 1 Filed: 10/04/19 Page 14 of 26 PageID #:1




activities at the construction site, supervision and coordination of subcontractors, responsibility

for taking safety precautions at the job site, authority to issue change orders, the right to stop work,

ownership of the equipment at the job site, familiarity with construction customs and practices and

had been in a position to assure worker safety or alleviate equipment deficiencies or improper work

habits.” (Ex. A, Count I, ¶ 4.)

        51.     To the extent that the Straughter Lawsuit alleges “bodily injury” resulting from an

“occurrence,” the "Injury to Employees, Contractors, Volunteers and Workers" Exclusion bars

coverage under Coverage A of the Nautilus Policy for Affordable Construction and Blue Star for

the claims asserted in the Straughter Lawsuit.

        52.     Nautilus has and had no duty under the Nautilus Policy to defend Affordable

Construction and/or Blue Star against the Straughter Lawsuit or to indemnify Affordable

Construction and/or Blue Star for any judgment or settlement entered in the Straughter Lawsuit.

        53.     An actual controversy exists between Nautilus, Affordable Construction, Blue Star,

and Straughter, and, by the terms and provisions of 28 U.S.C. § 2201, this Court is vested with the

authority to declare the rights and liabilities of the parties hereto and to grant such further and other

relief as may be necessary.

        WHEREFORE, Plaintiff, Nautilus, respectfully prays that this Honorable Court:

                a.      Determine and adjudicate the rights and liabilities of the parties
                        hereto with respect to the Nautilus Policy;

                b.      Find and declare that the Nautilus Policy's "Injury to Employees,
                        Contractors, Volunteers and Workers" Exclusion bars coverage for
                        the damages alleged in the Straughter Lawsuit;

                c.      Find and declare that Nautilus has and had no duty under the
                        Nautilus Policy to defend Affordable Construction and/or Blue Star
                        against the Straughter Lawsuit, or to indemnify Affordable
                        Construction and/or Blue Star for any judgment or settlement
                        entered therein; and


                                                   14
     Case: 1:19-cv-06607 Document #: 1 Filed: 10/04/19 Page 15 of 26 PageID #:1




               d.      Grant Nautilus such other and further relief that the Court deems
                       proper under the facts and circumstances.

                                         COUNT II

THE “CONTRACTORS” EXCLUSION BARS COVERAGE FOR THE CLAIMS
           ASSERTED IN THE STRAUGHTER LAWSUIT


       54.     Nautilus adopts and realleges the allegations in paragraphs 1 through 53 of its

Complaint for Declaratory Judgment as paragraph 54 of Count II of its Complaint for Declaratory

Judgment as if fully set forth herein.

       55.     The Policy also includes Form L282 (07/10), an endorsement addressing "bodily

injury" arising out of work performed by a contractor or subcontractor:

             EXCLUSION – CONTRACTORS AND SUBCONTRACTORS

       This endorsement modifies insurance provided under the following:

               COMMERCIAL GENERAL LIABILITY COVERAGE PART

       The following exclusion is added to 2. Exclusions of Section I – Coverage A –
       Bodily Injury And Property Damage Liability, Coverage B – Personal And
       Advertising Injury Liability and Coverage C – Medical Payments:

       This insurance does not apply to "bodily injury", "property damage", "personal and
       advertising injury" or medical payments arising out of work performed by any
       contractor or subcontractor whether hired by or on behalf of any insured, or any
       acts or omissions in connection with the general supervision of such work.

       (hereinafter, the "Contractors Exclusion".)

       (See Ex. B.)

       56.     Here, the Straughter SAC alleges that Affordable Construction “owned and/or was

in charge of the erection, construction, repairs, alteration, removal and/or painting of” the

Construction Site. (Ex. A, Count II, ¶ 1.)




                                               15
     Case: 1:19-cv-06607 Document #: 1 Filed: 10/04/19 Page 16 of 26 PageID #:1




       57.     The Straughter SAC further alleges that “at the aforementioned time and place

there was, in force and effect, a contract between [Affordable Construction] and ASAP Temp

Agency.” (Ex. A, Count II, ¶ 2.)

       58.     The Straughter SAC alleges that “at the aforementioned time and place,

[Straughter] was employed by ASAP Temp Agency on [the Construction Site] in the furtherance

of the aforesaid work.” (Ex. A, Count II, ¶ 3.)

       59.     The Straughter SAC further alleges that Affordable Construction "participated in

coordinating the work being done and designated various work methods, maintained and checked

work progress and participated in the scheduling of the work and the inspection of the work, and

were likewise responsible for the work being performed pursuant to Section 1926.16 of the

Occupational, Safety & Health Administration." (Ex. A, Count II, ¶ 4.)

       60.     The Straughter SAC further alleges that Affordable Construction had the authority

to stop work and/or make any necessary changes to the work in the event that the work being

performed was unduly dangerous or for any other reason. (Ex. A, Count II, ¶ 4.)

       61.     The Straughter SAC alleges that Affordable Construction “had supervision and

control of the work, retention of the right to supervise and control the work, constant participation

in ongoing activities at the construction site, supervision and coordination of subcontractors,

responsibility for taking safety precautions at the job site, authority to issue change orders, the

right to stop work, ownership of the equipment at the job site, familiarity with construction customs

and practices and had been in a position to assure worker safety or alleviate equipment deficiencies

or improper work habits.” (Ex. A, Count II, ¶ 4.)

       62.     The Straughter SAC also alleges that, on April 18, 2016, Blue Star "owned and/or

was in charge of the erection, construction, repairs, alteration, removal, and/or painting of a certain



                                                  16
      Case: 1:19-cv-06607 Document #: 1 Filed: 10/04/19 Page 17 of 26 PageID #:1




building or other structure located at approximately 1010 W. 35th Street in the City of Chicago…"

(Ex. A, Count I, ¶ 1.)

            63.   The Straughter SAC alleges that "at the aforementioned time and place there was,

in force and effect, a contract between [Blue Star] and ASAP Temp Agency." (Ex. A, Count I, ¶

2.)

            64.   The Straughter SAC further alleges that Straughter was employed by ASAP Temp

Agency and was on the Construction Site “in the furtherance of the aforesaid work.” (Ex. A, Count

I, ¶ 3.).

            65.   The Straughter SAC alleges that Blue Star "participated in coordinating the work

being done and designated various work methods, maintained and checked work progress and

participated in the scheduling of the work and the inspection of the work, and were likewise

responsible for the work being performed pursuant to Section 1926.16 of the Occupational, Safety

& Health Administration." (Ex. A, Count I, ¶ 4.)

            66.   The Straughter SAC further alleges that Blue Star had the authority to stop work

and/or make any necessary changes to the work in the event that the work being performed was

unduly dangerous or for any other reason. (Ex. A, Count I, ¶ 4.)

            67.   The Straughter SAC alleges that Blue Star “had supervision and control of the

work, retention of the right to supervise and control the work, constant participation in ongoing

activities at the construction site, supervision and coordination of subcontractors, responsibility

for taking safety precautions at the job site, authority to issue change orders, the right to stop work,

ownership of the equipment at the job site, familiarity with construction customs and practices and

had been in a position to assure worker safety or alleviate equipment deficiencies or improper work

habits.” (Ex. A, Count I, ¶ 4.)



                                                  17
     Case: 1:19-cv-06607 Document #: 1 Filed: 10/04/19 Page 18 of 26 PageID #:1




        68.     To the extent that the Straughter Lawsuit alleges “bodily injury” resulting from an

“occurrence,” the "Contractors" Exclusion bars coverage under Coverage A of the Nautilus Policy

for Affordable Construction and Blue Star for the claims asserted in the Straughter Lawsuit.

        69.     Nautilus has and had no duty under the Nautilus Policy to defend Affordable

Construction and/or Blue Star against the Straughter Lawsuit or to indemnify Affordable

Construction and/or Blue Star for any judgment or settlement entered in the Straughter Lawsuit.

        70.     An actual controversy exists between Nautilus, Affordable Construction, Blue Star,

and Straughter, and, by the terms and provisions of 28 U.S.C. § 2201, this Court is vested with the

authority to declare the rights and liabilities of the parties hereto and to grant such further and other

relief as may be necessary.

        WHEREFORE, Plaintiff, Nautilus, respectfully prays that this Honorable Court:

                a.      Determine and adjudicate the rights and liabilities of the parties
                        hereto with respect to the Nautilus Policy;

                b.      Find and declare that the Nautilus Policy's "Contractors" Exclusion
                        bars coverage for the damages alleged in the Straughter Lawsuit;

                c.      Find and declare that Nautilus has and had no duty under the
                        Nautilus Policy to defend Affordable Construction and/or Blue Star
                        against the Straughter Lawsuit, or to indemnify Affordable
                        Construction and/or Blue Star for any judgment or settlement
                        entered therein; and

                d.      Grant Nautilus such other and further relief that the Court deems
                        proper under the facts and circumstances.

                                             COUNT III

                           NO COVERAGE UNDER COVERAGE C

        71.     Nautilus adopts and realleges the allegations in paragraphs 1 through 70 of its

Complaint for Declaratory Judgment as paragraph 71 of Count III of its Complaint for Declaratory

Judgment as if fully set forth herein.


                                                   18
     Case: 1:19-cv-06607 Document #: 1 Filed: 10/04/19 Page 19 of 26 PageID #:1




       72.    The Nautilus Policy provides, in relevant part, the following with respect to the

medical payments coverage afforded therein:

       COVERAGE C MEDICAL PAYMENTS

       1.     Insuring Agreement

              a.      We will pay medical expenses as described below for "bodily
                      injury" caused by an accident:

                      (1)    On premises you own or rent;

                      (2)    On ways next to premises you own or rent; or

                      (3)    Because of your operations;

                      provided that:

                      (1)    The accident takes place in the "coverage territory" and
                             during the policy period;

                      (2)    The expenses are incurred and reported to us within one year
                             of the date of the accident; and

                      (3)    The injured person submits to examination, at our expense,
                             by physicians of our choice as often as we reasonably
                             require.

              b.      We will make these payments regardless of fault. These payments
                      will not exceed the applicable limit of insurance. We will pay
                      reasonable expenses for:

                      (1)    First aid administered at the time of an accident;

                      (2)    Necessary medical, surgical, x-ray and dental services,
                             including prosthetic devices; and

                      (3)    Necessary ambulance, hospital, professional nursing and
                             funeral services.
                                               ***

       (See Ex. B.)

       73.    Coverage C of the Nautilus Policy is subject to the following exclusion:

       2.     Exclusions


                                               19
     Case: 1:19-cv-06607 Document #: 1 Filed: 10/04/19 Page 20 of 26 PageID #:1




              We will not pay expenses for "bodily injury":
                                            ***
              b.    Hired Person

                      To a person hired to do work for or on behalf of any insured or a
                      tenant of any insured.
                                             ***
              d.      Workers Compensation And Similar Laws

                      To a person, whether or not an "employee" of any insured, if benefits
                      for the "bodily injury" are payable or must be provided under a
                      workers' compensation or disability benefits law or a similar law.
                                              ***
              g.      Coverage A Exclusions

                      Excluded under Coverage A.

       (See Ex. B.)

       74.    The Straughter Lawsuit alleges that Straughter was hired to do work on behalf of

Affordable Construction and Blue Star. (Ex. A, Count I, ¶¶ 1-4; and Ex. A, Count II, ¶¶ 1-4.)

       75.    Therefore, the “Hired Person” Exclusion bars coverage under Coverage C for the

claims asserted in the Straughter Lawsuit.

       76.    As an employee of ASAP Temp Agency, Straughter is entitled to compensation

from his employer under relevant workers’ compensation laws.

       77.    On information and belief, Straughter filed an action before the Illinois Workers'

Compensation Commission, which is currently pending.

       78.    Therefore, the "Workers Compensation and Similar Laws" Exclusion bars coverage

under Coverage C for the claims asserted in the Straughter Lawsuit.

       79.    Insofar as the Court determines that the "Injury to Employees, Contractors,

Volunteers and Workers" Exclusion and/or the “Contractors” Exclusion bars coverage under

Coverage A of the Nautilus Policy, Exclusion g., "Coverage A Exclusions", bars coverage under

Coverage C for the claims asserted on the Straughter Lawsuit.


                                               20
     Case: 1:19-cv-06607 Document #: 1 Filed: 10/04/19 Page 21 of 26 PageID #:1




        80.     Nautilus has and had no duty under the Nautilus Policy to defend Affordable

Construction and/or Blue Star against the Straughter Lawsuit or to indemnify Affordable

Construction and/or Blue Star for any judgment or settlement entered in the Straughter Lawsuit.

        81.     An actual controversy exists between Nautilus, Affordable Construction, Blue Star,

and Straughter, and, by the terms and provisions of 28 U.S.C. § 2201, this Court is vested with the

authority to declare the rights and liabilities of the parties hereto and to grant such further and other

relief as may be necessary.

        WHEREFORE, Plaintiff, Nautilus, respectfully prays that this Honorable Court:

                a.      Determine and adjudicate the rights and liabilities of the parties
                        hereto with respect to the Nautilus Policy;

                b.      Find and declare that the "Hired Person" Exclusion, the "Workers
                        Compensation and Similar Laws" Exclusion, and/or the "Coverage
                        A Exclusions" bar coverage under Coverage C for the damages
                        alleged in the Straughter Lawsuit;

                c.      Find and declare that Nautilus has and had no duty under the
                        Nautilus Policy to defend Affordable Construction and/or Blue Star
                        against the Straughter Lawsuit, or to indemnify Affordable
                        Construction and/or Blue Star for any judgment or settlement
                        entered therein; and

                d.      Grant Nautilus such other and further relief that the Court deems
                        proper under the facts and circumstances.

                                           COUNT IV

              NO COVERAGE UNDER THE NAUTILUS EXCESS POLICY

        82.     Nautilus adopts and realleges the allegations in paragraphs 1 through 81 of its

Complaint for Declaratory Judgment as paragraph 82 of Count IV of its Complaint for Declaratory

Judgment as if fully set forth herein.

        83.     The Nautilus Excess Policy provides, in relevant part, the following with respect to

the liability coverage afforded therein:


                                                   21
     Case: 1:19-cv-06607 Document #: 1 Filed: 10/04/19 Page 22 of 26 PageID #:1




                                EXCESS LIABILITY POLICY
                                          ***

       SECTION I – EXCESS LIABILITY COVERAGE

       1.      Insuring Agreement

               a.     We will pay on behalf of the “insured” the “ultimate net loss” in
                      excess of the “underlying insurance limit” because of injury or
                      damage caused by a “loss event” to which this insurance applies
                      provided:

                      (1)     The aggregate amount of all limits of “Underlying
                              Insurance”, has been exhausted by payment of judgments,
                              settlements, costs or expenses; and

                      (2)      The “loss event” occurs or is committed during the policy
                               period.
                                                ***
               b.     Except to the extent any terms, definitions, limits of insurance,
                      conditions or exclusions of the “controlling underlying insurance”
                      are different from any terms, definitions, limits of insurance,
                      conditions or exclusion of this policy, this policy will provide the
                      same coverage for “ultimate net loss” as provided by the
                      “controlling underlying insurance”. If any terms, definitions, limits
                      of insurance, conditions or exclusion of this policy are more
                      restrictive than those of the “controlling underlying insurance”, then
                      this policy’s terms, definitions, limits of insurance, conditions or
                      exclusions will apply. However, under no circumstance will this
                      policy provide broader coverage than that provided by the
                      “underlying insurance”.
                                                ***

       (See Ex. C.)

       84.     The Nautilus Excess Policy defines the terms “controlling underlying insurance”,

“loss event”, “underlying insurance”, and “ultimate net loss” as follows:

       SECTION IV – DEFINITIONS

       1.      “Controlling underlying insurance” means the policy or policies that are
               indicated as such on the Schedule of “Underlying Insurance”.
                                              ***




                                                22
     Case: 1:19-cv-06607 Document #: 1 Filed: 10/04/19 Page 23 of 26 PageID #:1




       5.        “Loss Event” means the happening, situation or circumstance that initiates
                 the application of the “underlying insurance” as designated in the Schedule
                 of “Underlying Insurance”.
                                                  ***
       9.        “Underlying insurance” means the coverage(s) afforded under insurance
                 policies, for the limits shown, as designated in the Schedule of “Underlying
                 Insurance”, and any renewals or replacements of those policies. Policies
                 endorsements or coverages written on a claims-made policy form will not
                 be considered “underlying insurance”.
                                                  ***
       8.        “Ultimate net loss”:

                 a.     Means the total sum, after reduction for recoveries or salvages
                        collectible, that the “insured” becomes legally obligated to pay be
                        reason of a judgment against the “insured” after actual trial, or
                        alternative dispute resolution by written agreement of the “insured”,
                        the claimant or the claimant’s legal representative and us;

                 b.     Includes the costs of attorneys fees in defending any claim or “suit”
                        incurred by any “underlying insurer” if such costs are included
                        within the limits of insurance of the “underlying insurance”.
                        However, these costs do not include salaries and expenses of
                        employees or regular officials of the “underlying insurer” or the
                        “insured”; and

                 c.     Includes all interest on judgments paid by the “insured” or any
                        “underlying insurer”.
                                                ***
       (Ex. C)

       85.       The Nautilus Excess Policy also incorporates Form NE 00 11 05 11, an

endorsement addressing injury arising out of work performed by a contractor or subcontractor:

             EXCLUSION – CONTRACTORS AND SUBCONTRACTORS

       This endorsement modifies insurance provided under the following:

                 EXCESS LIABILITY POLICY

       The following exclusion is added to 3. Exclusions of Section I – Excess Liability
       Coverage:

       This insurance does not apply to injury or damage arising out of work performed
       by any contractor or subcontractor whether hired by or on behalf of any “insured”,
       or any acts or omissions in connection with the general supervision of such work.


                                                 23
     Case: 1:19-cv-06607 Document #: 1 Filed: 10/04/19 Page 24 of 26 PageID #:1




       (See Ex. C.)

       86.     As set forth above, except to the extent any terms, definitions, limits of insurance,

conditions or exclusions of the “controlling underlying insurance” are different from any terms,

definitions, limits of insurance, conditions or exclusion of the Nautilus Excess Policy, the Nautilus

Excess Policy provides the same coverage for “ultimate net loss” as provided by the “controlling

underlying insurance”, as those terms are defined by the Excess Policy. (See Ex. C)

       87.     The Nautilus Excess Policy defines “controlling underlying insurance” as the

policies designated as such under the Schedule of “Underlying Insurance”. (Ex. C.)

       88.     The Nautilus Excess Policy’s Schedule of “Underlying Insurance” includes the

Nautilus Policy. (Ex. C.)

       89.     Moreover, subsection (b) of the Nautilus Excess Policy’s insuring agreement

specifically provides “under no circumstance will this policy provide broader coverage than that

provided by the ‘underlying insurance’”, as that term is defined by the Nautilus Excess Policy.

(Ex. C.)

       90.     Additionally, with respect to the exclusions applicable to the excess liability

coverage, the Nautilus Excess Policy states “[t]he following exclusions apply in addition to any

applicable exclusion contained in the ‘controlling underlying insurance’”. (Ex. C.)

       91.     As discussed above, the Nautilus Policy’s "Injury to Employees, Contractors,

Volunteers and Workers" Exclusion and “Contractors Exclusion” (among other exclusions) bar

coverage for all of the claims asserted in the Straughter Lawsuit.

       92.     Accordingly, the "Injury to Employees, Contractors, Volunteers and Workers"

Exclusion and “Contractors Exclusion” (among other exclusions) also bar coverage under the

Nautilus Excess Policy for the claims asserted in the Straughter Lawsuit.



                                                 24
     Case: 1:19-cv-06607 Document #: 1 Filed: 10/04/19 Page 25 of 26 PageID #:1




        93.     As a result, there is no coverage provided under either the Nautilus Policy or the

Nautilus Excess Policy for the Straughter Lawsuit filed against Blue Star and Affordable

Construction.

        94.     Nautilus has and had no duty under the Nautilus Policy and/or the Nautilus Excess

Policy to defend Affordable Construction and/or Blue Star against the Straughter Lawsuit or to

indemnify Affordable Construction and/or Blue Star for any judgment or settlement entered in the

Straughter Lawsuit.

        95.     An actual controversy exists between Nautilus, Affordable Construction, Blue Star,

and Straughter, and, by the terms and provisions of 28 U.S.C. § 2201, this Court is vested with the

authority to declare the rights and liabilities of the parties hereto and to grant such further and other

relief as may be necessary.

        WHEREFORE, Plaintiff, Nautilus, respectfully prays that this Honorable Court:

                a.      Determine and adjudicate the rights and liabilities of the parties
                        hereto with respect to the Nautilus Policy and the Nautilus Excess
                        Policy;

                b.      Find and declare that there is no coverage provided under either the
                        Nautilus Policy or the Nautilus Excess Policy for the claims asserted
                        in the Straughter Lawsuit.

                c.      Find and declare that Nautilus has and had no duty under the
                        Nautilus Policy and/or the Nautilus Excess Policy to defend
                        Affordable Construction and/or Blue Star against the Straughter
                        Lawsuit, or to indemnify Affordable Construction and/or Blue Star
                        for any judgment or settlement entered therein; and

                d.      Grant Nautilus such other and further relief that the Court deems
                        proper under the facts and circumstances.




                                                   25
Case: 1:19-cv-06607 Document #: 1 Filed: 10/04/19 Page 26 of 26 PageID #:1




         TRAUB, LIEBERMAN, STRAUS & SHREWSBERRY LLP

                           By:   /s/ Dana A. Rice

                                Dana A. Rice
                                Adam P. Joffe
                               Philip G. Brandt
                           303 W. Madison Street
                                  Suite 1200
                              Chicago, IL 60606
                                 P: 332-3900
                               F: 312-332-3908
                             drice@tlsslaw.com
                             ajoffe@tlsslaw.com
                            pbrandt@tlsslaw.com

         ATTORNEYS FOR NAUTILUS INSURANCE COMPANY




                                    26
